 

Case 3:17-cv-00101-RDM Document 347 Filed 08/28/19 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL
PROTECTION BUREAU,
Plaintiff
3:17-CV-101

v. : (Judge Mariani)

NAVIENT CORPORATION, et al.,

Defendants.

SPECIAL MASTER REPORT #15 — ADEQUACY OF SEARCH FOR
STUDENT BORROWER CALL RECORDS

I. INTRODUCTION
Plaintiff Consumer Financial Protection Bureau (the “Bureau”) requests that
Defendants (referred to in this report collectively as “Navient”) be compelled to
submit detailed affidavits or declarations concerning the efforts undertaken over
the course of this litigation to locate recordings and other records of
communications with student loan borrowers (referred to in this Report as ‘“‘call
records”). For the reasons that follow, Navient will be required to submit an

affidavit or declaration concerning its most recent efforts to produce call records,

 
 

Case 3:17-cv-00101-RDM Document 347 Filed 08/28/19 Page 2 of 13

but will not be compelled to describe the efforts undertaken in connection with its
earlier production of student borrower call records.
Il. BACKGROUND

This litigation concerns, in principal part, the student loan servicing practices of
Navient Corporation and its wholly-owned subsidiary, Navient Solutions, Inc.,
formerly known as Sallie Mae, Inc. The Bureau contends, among other things, that
Navient’s student loan servicing practices, dating back many years and involving
millions of student borrowers, violated the Consumer Financial Protection Act of
2010, 12 U.S.C. §§ 5531, 5536(a), 5564, 5565.

As might be expected in litigation of this nature, discovery has been massive.

A central topic of discovery has been recordings of telephonic communications
between Navient’s representatives and student borrowers. The recordings may be
the best evidence of what information was provided by Navient to student
borrowers.

Essentially, there have been three separate production of call records by
Navient. The first production occurred in connection with Navient’s depositions of
student borrowers, which began in February of 2018. The Bureau had identified a
number of student borrowers whom it believed would support its claims. Before
taking the depositions, Navient searched for and produced call records involving

some, but not all, of the student borrowers identified by the Bureau.

 
 

Case 3:17-cv-00101-RDM Document 347 Filed 08/28/19 Page 3 of 13

Contending that Navient’s production was inadequate, the Bureau raised the
issue with Judge Robert D. Mariani. During a conference call held on August 8,
2018, the parties agreed to a way forward on this issue. Specifically, Navient
agreed to provide the Bureau with the computerized loan history for the
specifically-identified student borrowers (known as “151 screens’”’).'! The Bureau
was then to identify specific items, including recordings of telephonic
communications, on the 151 screens that it wanted Navient to produce. (Doc. 106
at 53-56.) The process for then producing recordings and other documents
pertaining to the servicing of particular student loans was described during the
August 8, 2018 hearing as follows:

[W] ¢ have to look at the call notes, look at the time and date, go to
the system where that call would have been located, match the time
and date with the agent name who took the call and see if we can
find the borrower’s call. Sometimes calls were never recorded in

the first place. For older time periods they rolled off the system
after 30 days. Even for current calls, there could be cases where

 

' As explained by a Navient lawyer during the August 8, 2018 conference:

{T]here’s a screen [the 151 screen that shows the whole history of
the loan. Every letter sent, every call made. You know, every e-
mail sent, that’s what you can see from that screen. For older
records, even like a letter sent to the borrower, for example, a
disclosure of some kind, you have to look at that screen, click --
click the entry, that gets sent to another part of the business,
downloaded, and then we can produce it.

(Doc. 106 at 52.)

 
Case 3:17-cv-00101-RDM Document 347 Filed 08/28/19 Page 4 of 13

maybe the agent didn't log on properly so it’s not stored under the
agent’s name. So it is actually a really manual process to get these
call recordings pulled. It’s not a matter of pulling it all up at once,
downloading it and sending it over.
(id. 52-53.) Noting that the Bureau has sought call records dating back to 2009,
Navient’s attorney also represented that “the client actually does have to manually
pull each individual piece of correspondence. And that's just the correspondence.
Call recordings are even more difficult because over time they've been on five
different call recording systems.” (/d. at 52.)
On December 7, 2018, after receiving the 151 screens, the Bureau provided
Navient with a 26-page list of items, including phone call recordings, that it wanted
produced. Navient’s counsel responded by letter dated January 16, 2019. After
observing that many of the items on the 26-page list had already been produced,
Navient’s counsel stated:
Most of the recordings you have requested on December 7 are from
2009 through 2012 so it is unsurprising that when Navient searched
for them last year, the recordings were unavailable. We will
confirm once again whether certain recordings are unavailable and
will produce any we are able to locate in Navient’s possession that
relate to the claims identified for particular borrowers.

(Ex. 2 to Navient’s May 31, 2019 letter to the Special Master (Doc. 317), at 1-2.)

Although Navient had previously represented that all call records that could be

located had been produced, additional call records were then found, with

production completed by February 15, 2019. (Doc. 316 at 5.)

 

 
 

Case 3:17-cv-00101-RDM Document 347 Filed 08/28/19 Page 5 of 13

By letter dated May 24, 2019, the Bureau raised again the completeness of
Navient’s production of call records, asking that Navient be compelled to produce
“all calls and correspondence for every deposed borrower, along with an affidavit
itemizing every call and correspondence that could not be located within Navient’s
servicing systems, and describing the steps undertaken to locate such calls and
correspondence.” (Doc. 307 at 4.) Navient responded by letter dated May 31,
2019, pointing out that the Bureau had “not identified a single call that it is missing
without explanation,” and asking that the Bureau’s “demand for all records and an
affidavit describing what has already been stated repeatedly” be rejected. (Doc.
316 at 5.)

This matter was addressed during our June 4, 2019 conference call. Asa
result of that call, the Bureau was directed to identify the documents and
recordings on the December 7, 2018 26-page list of call records that the Bureau
was Claiming had not been produced. The Bureau did so on July 12, 2019,
emailing Navient a list of more than 180 call record entries involving 15 student
borrowers that it contended had yet to be produced. Navient responded on August
5, 2019. It informed the Bureau that 38 of the entries on the Bureau’s July 12,
2019 list had already been produced. In addition, despite having previously

represented that it had produced all available call records, Navient produced one

 
Case 3:17-cv-00101-RDM Document 347 Filed 08/28/19 Page 6 of 13

letter and 13 call recordings involving 5 of the 15 student borrowers for whom the
Bureau sought call records in its July 12, 2019 email.

The following day, August 6, 2019, the Bureau raised again the question of
the completeness of Navient’s production of call records, asking that Navient be
required “to produce an affidavit from an appropriate individual, describing the
search and the results of the search so that we can understand whether these
outstanding call recordings were searched for, if they exist, if they were destroyed,
when they were destroyed, things like that.” (Aug. 6, 2019 Tr. at 8.) The parties
were directed to meet and confer on this question and report in writing whether
they had been able to resolve the matter. (Special Master Order #41, Doc. 336.)
By letter dated August 15, 2019, the Bureau wrote that the parties had not been
able resolve the issue. The parties were then directed to set forth in writing their
respective positions on the question of whether Navient should be required to
provide a declaration chronicling its efforts to retrieve and produce call records by
August 21, 2019, with a telephonic status conference to be conducted on August
22, 2019.

The parties timely submitted their written statements. Accompanying
Navient’s August 21, 2019 letter (Doc. 340) was a declaration from a Navient
litigation paralegal dated August 14, 2019 that described in cursory terms the most

recent search that resulted in the production of the 13 call recordings.

 
Case 3:17-cv-00101-RDM Document 347 Filed 08/28/19 Page 7 of 13

Contesting the adequacy of the paralegal’s declaration, the Bureau, in its
letter of August 21, 2019, asserted:
That declaration is inadequate for a variety of reasons, including
that it states that the current search was of “relevant” databases
without addressing whether additional databases were omitted.
Defendants have refused to clarify. Most importantly, the
declaration did not seek to explain why each of the multiple rounds
of searches produced such varied results when the sole task was to
locate specific borrower records. The declaration included virtually
no information about the processes, parameters, or participants
associated with the searches. Nor did it address the standard of
relevance Defendants applied to their search and production of
borrower records.

(Doc. 341 at 3-4.)

The parties were again accorded an opportunity to address this matter
during our August 22, 2019 conference call. The Bureau requested that a
decision on the need for and content of any declaration be deferred until
after I had received and listened to a recording of a 2011 conversation
between a student borrower and a Navient representative that had only been
produced on August 5, 2019. I have listened to that 34-minute recording (in
which the only option afforded the unemployed and financially-distressed

student borrower is forbearance of payments) and have carefully considered

the parties’ arguments as presented in multiple letters and during several

conference calls.

 

 
Case 3:17-cv-00101-RDM Document 347 Filed 08/28/19 Page 8 of 13

il. DISCUSSION

Statements subject to the penalty of perjury are often required where, as
here, a party represents that it has searched for and produced all pertinent
records only to later produce additional relevant documents. See, e.g., Little
Hocking Water Assn., Inc. v. EI. du Pont de Nemours & Co., 94 F. Supp. 3d
$93, 930-31 (S.D. Ohio 2015); Sloan Valve Co. v. Zurn Indus., Inc., No. 10-
CV-204, 2012 WL 1886353, at *11 (N.D. Ill. May 23, 2012); Farmers Ins.
Exch. v. West, No. CV 11-2297 (PAM/JJK), 2012 WL 12894845, at *4—-5 (D.
Minn. Sept. 21, 2012); Lavi v. City of New York, No. 05 CIV 8007 RMB DF,
2007 WL 1573904, at *3-4 (S.D.N.Y. May 24, 2007); C & M Oil Co. v.
CITGO Petroleum Corp., No. 04-22901-CIV, 2007 WL 9751801, at *24 (S.D.
Fla. Feb. 28, 2007); Eley v. Herman, No. 1:04-CV-416, 2005 WL 3115304, at
*2 (N.D. Ind. Nov. 21, 2005); Radetsky v. Binney & Smith, Inc., No. 85 CIV.
4379 (PNL), 1989 WL 234026, at *3 (S.D.N.Y. Dec. 13, 1989). Navient did, in
fact, relent and provide a declaration from a litigation paralegal. So, the
question here 1s the adequacy of that declaration.

The Bureau contends that the declaration is inadequate for three reasons:
first, it concerns only the most recent search conducted for approximately 180

specifically identified documents; second, it fails to explain the “standard of

relevance” applied in undertaking the searches; and third, it lacks information

 

 
Case 3:17-cv-00101-RDM Document 347 Filed 08/28/19 Page 9 of 13

about “the processes, parameters, or participants associated with the searches.”
(Doc. 341 at 3.)

As to the first contention, I discern no value in having Navient rehash the
work that was undertaken in connection with its earlier searches. Ultimately,
the Bureau received the 151 screens for the student borrowers it had identified.
The Bureau then identified specific documents it was seeking, with the universe
of documents eventually reduced to about 150 call records. All that matters,
therefore, is how Navient conducted the most recent search that could not locate
approximately 133 call records.

This determination also resolves the second contention. The standard of
relevance is irrelevant to the last search because Navient looked for the specific
items sought by the Bureau. As explained by Navient during our August 22,
2019 conference call, no relevance filter was applied as the most recent search
was “ a mechanical exercise .. . in that we were just simply trying to find each
of the entries that the CEPB identified.” (Aug. 22, 2019 Tr. at 11.)

I do find, however, that the declaration provided by Navient is not
sufficiently detailed to provide an understanding as to whether the search was
sufficiently thorough. The litigation paralegal’s declaration is a mere 8

paragraphs long. While it asserts that searches were run “across the relevant

Navient call recording databases,” (Declaration, J 6), the declaration mentions

 

 
  

 

Case 3:17-cv-00101-RDM Document 347 Filed 08/28/19 Page 10 of 13

only three databases whereas counsel for Navient stated during the August 8,
2018 conference that there were five different recording systems. While the
declaration states that the searchers used “available data, including borrower
phone number, borrower social security number, date and time of call, and
agent code,” 1t does not explain whether there were other means or terms that
could be applied to search for the requested records. Nor does the declaration
identify who undertook the search, the locations that were searched, the
qualifications of those conducting the searches, the instructions that were
provided to undertake the searches, or the number of hours expended in the
effort. Instead, the declaration merely asserts in conclusory fashion that the
searches were “extensive.”

There is no basis at this time to conclude that Navient’s search was not
undertaken in good faith. The fact that Navient produced 13 call records a few
weeks ago suggests that it is attempting to be as comprehensive as possible in
its production of these important records. But, at the same time, the failure to
produce the call records until the close of an extended period for fact discovery
is perplexing. Under these circumstances, more detail from a knowledgeable
and qualified person is needed before it can be concluded that additional
searching would be fruitless. Navient should provide a declaration that contains

the kind of information that was imparted to Judge Mariani during the August

  

 
  

Case 3:17-cv-00101-RDM Document 347 Filed 08/28/19 Page 11 of 13

   
  
  
  
  
  
  
  
  
  
  
  
  
   

8, 2018 hearing, explaining in detail how the most recent search was conducted,
including such information as what was searched, what search terminology was
used, who conducted the search, who supervised the search, the amount of time
expended in conduction with the search, whether there were databases that were
considered as potential repositories of the records being sought that were not
searched and why they were not searched, and why counsel said in August of
2018 that there were five systems containing call recordings but only three
systems were searched.
IV. CONCLUSION
For the foregoing reasons, Navient will be directed to provide a more detailed
declaration concerning its most recent effort to produce call records. An
appropriate Order follows.
a s/ Thomas I. Vanaskie

THOMAS I. VANASKIE
SPECIAL MASTER

 

 
 

Case 3:17-cv-00101-RDM Document 347 Filed 08/28/19 Page 12 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL
PROTECTION BUREAU,
Plaintiff
3:17-CV-101

v. : (Judge Mariani)

NAVIENT CORPORATION, et al.,

Defendants.

ORDER
NOW, this 28th Day of August 2019, in accordance with the foregoing
Special Master Report #15, IT Is HEREBY ORDERED THAT:

1. No later than September 25, 2019, Defendants shall file a declaration and/or
affidavit from the person or persons with personal knowledge detailing the
efforts Defendants undertook in July and August of this year to locate the
call records specifically requested by Plaintiff. The declaration or affidavit
shall identify the persons who participated in the search, their qualifications;
the databases that were searched; the potentially relevant databases that were

not searched and why; the search criteria that were employed; the call

recording systems in use by Defendants during the relevant time period;

 

 
Case 3:17-cv-00101-RDM Document 347 Filed 08/28/19 Page 13 of 13

explain whether there are three or five recording systems that may contain
the requested call records; the amount of time expended in conducting the
search; and any other information that will facilitate a conclusion that no
additional searching need be required.

2. Objections to the foregoing Special Master Report #15 and this Order must
be submitted no later than twenty-one (21) days after service of the Report

and this Order.

s/ Thomas I. Vanaskie
THOMAS I. VANASKIE
SPECIAL MASTER

 

 
